TECHNICAL REPORT ON THE MONMOUTH URANIUM PROPERTY BANCROFT AREA CENTRAL ONTARIO To Bancroft Uranium Inc. For NI 43-101 Presented By Clarence R. Marchand P.Eng. Effective Date: July 6, 2008 Signing Date: July 21, 2008 TABLE OF CONTENTS 1.0 TITLE PAGE 2.0 TABLE OF CONTENTS 3.0 SUMMARY 4.0 INTRODUCTION AND TERMS OF REFERENCE 4.1 TERMS OF REFERENCE 11 4.2 SOURCES OF INFORMATION 11 4.3 UNITS, CURRENCY AND GLOSSARY 12 5.0 RELIANCE ON OTHER EXPERTS 14 6.0 PROPERTY DESCRIPTION AND TENURE 6.1 INTRODUCTION 14 6.2 MONMOUTH PROPERTY DESCRIPTION 16 7.0 LOCATION, ACCESS, PHYSIOGRAPHY AND INFRASTRUCTURE 7.1 LOCATION AND ACCESS 17 7.2 PHYSIOGRAPHY 17 7.3 INFRASTRUCTURE 17 8.0 HISTORY AND PREVIOUS EXPLORATION 8.1 INTRODUCTION 18 8.2 EXPLORATION HISTORY 18 9.0 GEOLOGICAL SETTING 9.1 REGIONAL GEOLOGY 22 9.2 PROPERTY GEOLOGY 23 10.0 DEPOSIT TYPES 10.1 URANIUM DEPOSITS IN THE BANCROFT AREA 23 10.2 DEPOSIT MODEL 24 11.0 MINERALIZATION 11.1 INTRODUCTION 25 11.2 HOST ROCKS 26 11.2.1 ROCK TYPES 26 11.2.2 ALTERATION AND VEINING 27 11.2.3 STRUCTURE 29 11.3 URANIUM MINERALISATION AND MINERALOGY 29 P 1 12.0 EXPLORATION 12.1 OVERVIEW OF SURFACE EXPLORATION 30 12.2 TRENCH SAMPLING 31 12.3 GEOPHYSICAL SURVEYS AND MAPPING 31 13.0 DRILLING 13.1 INTRODUCTION 32 13.2 2008 PROGRAM OVERVIEW 32 13.3 SUMMARY OF RESULTS 33 13.4 DISCUSSIO 35 14.0 SAMPLING METHOD AND APPROACH 14.1 2008 DRILLING PROGRAM 36 14.2SAMPLING PROCEDURE 36 14.3 GEOLOGIC CONTROLS 37 14.4 SAMPLING COVERAGE AND TRUE WIDTHS IN MINERALISED ZONES 38 14.5 COMPARISON OF NORTHERN NUCLEAR AND BANCROFT DRILLING RESULTS 39 15.0 SAMPLE PREPARATION, SECURITY AND ANALYSIS 15.1 2008 DRILLING PROGRAM PROCEDURES 40 15.2 QUALITY CONTROL- ACTIVATION LABORATORIES LTD. 41 16.0 DATA VERIFICATION 16.1 CM SITE VISIT AND INDEPENDENT SAMPLING 43 16.2 DATABASE VERIFICATION 44 17.0 ADJACENT PROPERTIES 45 18.0 METALLURGICAL PROCESSING AND METALLUGICAL TESTING 18.1 PREVIOUS METALLUGICAL STUDIES 45 18.2 CURRENT METALLURGICAL STUDIES 46 P 2 19.0 INFERRED MINERAL RESOURCE ESTIMATE 19.1 INTRODUCTION 46 19.2 RESOURCE METHODOLOGY 47 19.3 KEY ASSUMPTIONS 47 19.4 SUMMARY OF RESULTS 49 20.0 OTHER RELEVENT DATA AND INFORMATION 20.1 ENVIRONMENTAL STUDIES 49 21.0 CONCLUSIONS 50 22.0 RECOMMENDATIONS 52 23.0 REFERENCES 54 24.0 CERTIFICATE 60 25.0 CONSENT OF AUTHOR 61 26.0 ILLUSTRATIONS APPENDIX 1 SGS METALLURGICAL REPORT APPENDIX 2 DIAMOND DRILL LOG SUMMARY- NORTHERN NUCLEAR APPENDIX 3 DRILL SECTIONS- BANCROFT URANIUM APPENDIX 4 DRILL SECTIONS- TWINNED HOLES APPENDIX 5 DIAMOND DRILL LOGS AND ASSAY CERTIFICATES LIST OF FIGURES Figure 6-1 Claim Map- Monmouth Property Figure 7-1 General Location of the Monmouth Property Figure 9-1 Geological Setting of Monmouth Property Figure 9-2 Property Geology Figure 11-1 epresentative Cross Section 20+00E -Skarn Zone Figure 12-1 Trench Location Map Figure 12-2 Geophysical and Mapping Grid Base Map Figure 13-3 2008 Drilling Program- Drill Hole Collar Map Figure 13-4 2008 Drilling Program- Diamond Drill Cross Section 20+00E Figure 19-1 Inferred Resource Section- 20+00E Figure 19-2 Inferred Resource Plan Map P 3 LIST OF TABLES Table 6-1 Monmouth Property- Mineral Claims Table 13-1 Drill Hole Summary Table 13-2 Summary of Assay Composites- 2008 Drill Program Table 16-1 Summary of Verification Sampling Results Table 19-1 Summary of Inferred Resources P 4 SUMMARY PROPERTY DESCRIPTION The Monmouth property consists of 12 unsurveyed contiguous mineral claims comprising 1136 ha. The unpatented mining claims are located in Monmouth Township in the County of Haliburton in South Central Ontario. Two of the claims have existing surface rights ownership with the remaining 10 claims being staked on Crown lands with no surface rights or other alienations. The mining claims are summarized below. Monmouth Property- Mineral Claims Claim No. Area (Ha) Holder Recording Date Due Date SO 4211944 64 Bancroft 2007-01-12 2009-01-12 SO 4211945 16 Bancroft 2007-01-12 2009-01-12 SO 4211946 32 Bancroft 2007-01-12 2009-01-12 SO 4211947 128 Bancroft 2007-01-12 2009-01-12 SO 4220039 64 Bancroft 2007-05-29 2009-05-29 SO 4211948 192 Bancroft 2007-01-12 2009-01-12 SO 4220037 32 Bancroft 2009-05-29 2009-05-29 SO 4220038 64 Bancroft 2009-05-29 2009-05-29 SO 4220034 32 Bancroft 2009-05-29 2009-05-29 SO 4211949 192 Bancroft 2007-01-12 2009-01-12 SO 4220036 64 Bancroft 2007-05-29 2009-05-29 SO 4220033 80 Bancroft 2007-05-29 2009-05-29 SO 4220035 176 Bancroft 2007-05-29 2009-05-29 LOCATION The Monmouth Property is located approximately 150 kilometres northeast of Toronto, Ontario. The town of Bancroft with a population of 3,500 is situated 40 kilometres east of the property. Access to the claim block is via the all weather provincial highway 503 which traverses the north boundary of the property.
